<\M-lS
                                         ELECTRONIC RECORD



                                                                               Tampering with Governmental
CCA #       09-13-00536-CR                                  OFFENSE:           Record


            Jessica Sekerka Siegel
STYLE:      v. The State of Texas                           PUNISHMENT:        4 years community supervision


                                                            COUNTY:            Montgomery


TRIAL COURT:             221st District Court                                                      MOTION
TRIAL COURT #:           12-03-02754 CR                         FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Lisa Benge Michalk               DATE:

DISPOSITION:        REVERSED AND RENDERED                       JUDGE:




DATE:         06-24-15

JUSTICE:      CHARLES KREGER            PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        02-13-14                               SUPPCLKRECORD:
RPT RECORD:        02-27-14                               SUPP RPT RECORD:          05-08-14
STATE BR:          08-25-14                               SUPP BR:                  App 04-07-15
APP BR:            06-06-14                               PROSE BR:




                                                                                        <\<>%'iS
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    :ca#           PD-0962-15



         Stated                     Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:.                                                               SIGNED:                         PC:

JUDGE         fj^CouAjt—                                             PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                          MOTION FO |R STAY OF MAN DATE IS:

CCA IS:.                    ON                                                                 ON

JUDGE:                                                               JUDGE: